      Case 1-17-01005-ess        Doc 400         Filed 06/29/21   Entered 06/29/21 19:01:30




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re: Tashanna B. Golden                    )
       fka Tashanna B. Pearson               )
                                             )
                                             )          Case No. 16-40809 (ESS)
 Debtor,                                     )
                                             )
Tashanna B. Golden                           )          Chapter 7
fka Tashanna B. Pearson on behalf of herself )
and all others similarly situated            )
                                             )
                Plaintiff,                   )
                                             )
        v.                                   )          Adv. Proc. No. 17-1005 (ESS)
                                             )
Firstmark Services LLC, GS2 2016-A           )
(GS2), National Collegiate Student Loan )
Trust 2006-4 (NCT 2006), Pennsylvania )
Higher Assistance Agency, d/b/a              )
American Education Services,                 )
                                             )
                                             )
                Defendants.                  )
                                             )


     DECLARATION OF JENNIFER MINSKER IN OPPOSITION TO PLAINTIFF'S
                  MOTION FOR CLASS CERTIFICATION

        I, Jennifer Minsker, state as follows:

        1.     I am the Director of Client Relations of defendant Pennsylvania Higher Education

Assistance Agency (“PHEAA”), and I am over 18 years of age. The contents of this declaration

are based on my personal knowledge. I am competent to make this declaration and to testify as a

witness to the matters contained herein. I make this declaration in connection with PHEAA’s

opposition to plaintiff’s Motion for Class Certification.

        2.     PHEAA’s business is, among other things, the servicing of federal and private

student loans owned by third parties. PHEAA operates this business activity under the trade name
     Case 1-17-01005-ess        Doc 400      Filed 06/29/21     Entered 06/29/21 19:01:30




American Education Services (“AES”).         PHEAA is an agency of the Commonwealth of

Pennsylvania created pursuant to the Act of August 7, 1963, P.L. 549, 24 P.S. §§ 5101 et seq., as

amended.

         3.    As noted above, AES services loans on behalf of third parties. PHEAA is not the

owner of any of the loans that are at issue in this adversary proceeding, including for the proposed

putative class. Rather, on behalf of the loans’ owners, AES only services or administers the loans.

         4.    It is my understanding that plaintiff has made a motion to certify a class of certain

borrowers who obtained general discharge orders after filing petitions under the Bankruptcy Code

during the period 2005 through the present. During that time period, AES serviced thousands and

thousands of loans.

         5.    It is my understanding that, in the course of discovery in this adversary proceeding,

PHEAA produced a database of all borrowers who filed bankruptcy petitions during the period

2005 through May 2020. It is my further understanding that the database contains over 125,000

loans.

         6.    A high percentage of the loans that PHEAA serviced during that time period were

guaranteed by The Education Resources Institute (“TERI”). TERI served as the guarantor for

numerous banks that made private student loans, including Chase, Bank of America, KeyBank,

PNC, HSBC, Ally, Brazos, Wells Fargo. Citizens and Santander.

         7.    In addition, other third party not for profit institutions provided guarantees during

certain periods of time for loans of borrowers who filed petitions under the Bankruptcy Code

during the period 2005 to the present. A list of those guarantors is annexed hereto as Exhibit A.

         8.    As part of its servicing of student loans, on an annual basis, PHEAA has provided

1098-E forms to borrowers with respect to interest paid during a calendar year. Any borrower can
     Case 1-17-01005-ess         Doc 400      Filed 06/29/21     Entered 06/29/21 19:01:30




obtain their eligible tax amount through the AES web portal or by calling the customer service toll

free number. In addition, PHEAA mailed 1098-E statements who exceeded $600 in annual

interest, as calculated under the pertinent IRS provisions in force at the time.

       I declare the foregoing statements to be true under the penalties of perjury.

Dated: June 29, 2021


                                               ___________________________________

                                                      JENNIFER MINSKER
